Now comes the state of Ohio by John W. Bricker, attorney general, and also comes the defendant, Harry Max Goldenberg, in person, and the said Harry Max Goldenberg enters his plea of guilty of the charges contained in the information in contempt filed herein. And the said defendant being now before the court for sentence and having nothing further to say, it is ordered and adjudged that said defendant pay to the clerk of this court a fine of one hundred dollars and that he pay the costs in this case to be taxed, and that he stand committed to the jail of the county of Franklin in the state of Ohio, at Columbus, Ohio, until such *Page 594 
fine and costs are paid, or until otherwise discharged by law.
It is therefore ordered that the marshal of this court be charged with the custody of said defendant, and upon failure by him to pay said fine and costs, that Raid marshal shall deliver said defendant in person to the custody of the sheriff of said Franklin county, at the county jail for service of said fine and costs.
Plea of guilty accepted.
WEYGANDT, C.J. ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur.